DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                              J.C., a child,
                               Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                   Nos. 4D19-1375 and 4D19-1376

                         [February 27, 2020]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael J. Orlando, Judge; L.T. Case
Nos. 18-2938DL and 18-3415DL.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.